Name: Decision of the EEA Joint Committee No 35/95 of 19 May 1995 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: social affairs;  European construction;  information and information processing;  economic geography;  economic policy
 Date Published: 1995-08-31

 31.8.1995 EN Official Journal of the European Communities L 205/39 DECISION OF THE EEA JOINT COMMITTEE No 35/95 of 19 May 1995 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Articles 86 and 98 thereof, Whereas Protocol 31 to the Agreement was amended by Decision No 11/94 of the EEA Joint Committee (1), Whereas it appears appropriate to extend cooperation between the Contracting Parties to the Agreement to include the third Community action programme to assist disabled people (Helios II 1993 to 1996) (Council Decision 93/136/EEC (2) and Council Decision 94/782/EC (3)); Whereas Article 5 of Protocol 31 to the Agreement should therefore be amended in order to allow for such extension, HAS DECIDED AS FOLLOWS: Article 1 Article 5 of Protocol 31 to the Agreement shall be amended as set out in Articles 2 and 3 hereof. Article 2 Paragraphs 4 and 5 shall be replaced by the following: 4. The EFTA States shall, during 1995, participate in the Community actions to assist disabled people according to the Work Programme in Appendix 1 to this Protocol. The EFTA States shall contribute financially in accordance with the Budgetary Aspects  section of that Work Programme during this period. 5. The EFTA States shall, from 1 January 1996, participate in the Community programmes and actions referred to in paragraph 8. 6. From that date, the EFTA States shall contribute financially to the programmes and actions referred to in paragraph 8 in accordance with Article 82 (1) (a) of the Agreement. 7. The EFTA States shall, as from the start of the cooperation in the programmes and actions referred to in paragraph 8, participate fully in the EC committees which assist the Commission in the management or development of these programmes and actions. 8. The Contracting Parties shall seek in particular to strengthen cooperation in the framework of Community activities which may result from the following Community facts:  393 D 0136: Council Decision 93/136/EEC of 25 February 1993 establishing a third Community action programme to assist disabled people (Helios II 1993 to 1996) (OJ No L 56, 9. 3. 1993, p. 30).  394 D 0782: Council Decison 94/782/EC of 6 December 1994 concerning the continuance of the Handynet system in the framework of the activities undertaken to date on the first technical aids module (OJ No L 316, 9. 12. 1994, p. 42). Article 3 Former paragraphs 4 and 5 shall become paragraphs 9 and 10 respectively. Article 4 An Appendix shall be added to Protocol 31 as set out in the Annex hereto. Article 5 This Decision shall enter into force on 1 June 1995, provided that all the notifications required under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 6 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 19 May 1995. For the EEA Joint Committee The President Pablo BENAVIDES (1) OJ No L 253, 29. 9. 1994, p. 34. (2) OJ No L 56, 9. 3. 1993, p. 30. (3) OJ No L 316, 9. 12. 1994, p. 42. ANNEX Appendix 1 to Protocol 31 HELIOS II  WORK PROGRAMME 1995 1. CONSULTATIVE BODIES (1) Full participation on the same conditions as EC Member States, except in respect of voting procedures (if any) and those matters dealt with in the Budgetary Aspects  section of this Work Programme. 1.1. ADVISORY COMMITTEE  three meetings  two government representatives from each EFTA State. 1.2. EUROPEAN DISABILITY FORUM  three meetings  twelve existing European NGOs to represent the interests of disabled people and disability organizations in EFTA States,  two existing representatives of social partners to represent the interests of social partners in EFTA States,  one representative of national NGO or National Council of Disabled People nominated by each EFTA State. 1.3. LIAISON GROUP  three meetings  one government representative from each EFTA State,  one person to represent EFTA National NGOs and National Councils of Disabled People who are members of the Forum. 2. WORKING GROUPS (2) Full participation on the same conditions as EC Member States, except in respect of voting procedures (if any) and those matters dealt with in the Budgetary Aspects  section of this Work Programme. 2.1. HANDYNET TECHNICAL COORDINATION GROUP  three meetings  one representative from each National Coordination Centre (NCC). 2.2. HANDYNET STUDY GROUP ON THESAURUS  three meetings  one representative from each EFTA State. 2.3. HELIOS WORKING GROUP ON INTEGRATED EDUCATION  three meetings  two government representatives from each EFTA State. 2.4. HELIOS WORKING GROUP ON EMPLOYMENT  three meetings  one government representative from each EFTA State. 2.5. HELIOS WORKING GROUPS ON AN INDEPENDENT WAY OF LIFE  Sport  two meetings two representatives of the National Committee for Sport for Disabled People in each EFTA State.  Mobility and Transport  two meetings two government representatives from each EFTA State.  Tourism  two meetings three representatives from NGOs/Tourism organizations in each EFTA State. 3. EXCHANGE ACTIVITIES (3) 3.1. Commission to provide each EFTA State with information about priority themes, work relating to them and results. 3.2. EFTA States to be invited to nominate participants in the seminars/conferences which will be held for representatives of the Activities  to draw conclusions from their work during the year. 3.3. Planning and preparation for involvement of Activities  in EFTA States in programme from 1 January 1996, including: (a) Nomination of Activities  by EFTA States' Governments by 30 September 1995  four sectors: Functional Rehabilitation, Educational Integration, Economic Integration, Social Integration/Independent Way of Life (Number of Activities  to be agreed). (b) Initial meeting (symposium) for Activities  in each sector and decisions on involvement in particular themes. 4. HANDYNET (3) Full participation on the same conditions as EC Member States with the objective of the database containing full information relevant to all EFTA States by 1 January 1996:  NCCs to collect data and transfer it to Helios Team of Experts.  Helios Team of Experts to incorporate data in CD-ROM; and supply updated CD-ROMs (three times during the year)  free of charge to NCCs and Data Collection (DCCs).  Information and Advisory Centres (IACs) to provide access to information on CD-ROM to disabled people, through networks, etc. 5. COOPERATIONS WITH NGOs (3) 5.1. Commission to provide each EFTA State with information about the subjects and timing of events which are organized by NGOs and which receive a subsidy (up to 50 %, and subject to a ceiling) from the Helios II Programme (Europrogrammes proposed by each of the twelve European NGOs on the Forum). 5.2. Representatives from EFTA States, NGOs, etc, to be invited to attend events which are not restricted to a particular organization or organizations. 5.3. European NGOs to consider requests for events to be organized and held in EFTA States to be included in Europrogrammes for 1996 and to present an opinion to the Commission for final decision. (Europrogramme events receive subsidies of up to 50 % of total cost subject to a ceiling). 6. PUBLIC AWARENESS 6.1. Commission to distribute Helioscope (Helios Review), Helios Flash and other documentation to organizations and individuals within EFTA States on demand. 6.2. Annual day for disabled people (3 December)  organizations and individuals in EFTA States to be invited to participate in European level events. 6.3. Helios Competition and Prizes  participation in the annual conference. 6.4. Information stands (conferences, fairs, etc.) Venues in EFTA States to be considered for inclusion in annual programme. 6.5. Helios National Information Day. 1996 1 & 2. CONSULTATIVE BODIES and WORKING GROUPS Participation as for 1995, but Commission to pay expenses for participants on following basis:  Government representatives  travel costs,  others  travel costs, subsistence allowance, and allowance for incidental expenses. Where a participant is accompanied by another person because of his or her disability that person's costs will be met on the same basis as those of the participant. 3. EXCHANGE ACTIVITIES Full participation on the same conditions as EC Member States, including participation by representatives of nominated Activities  in:  study visits, training sessions etc. organized to pursue specific themes  all costs to be met by Commission subject to a maximum amount for each Activity , and  seminars/conferences held at end of year. All costs to be met by the Commission. 4. HANDYNET As for 1995. 5. COOPERATION WITH NGOs Full participation on the same conditions as EC Member States, including: 5.1. National NGOs and National Councils of Disabled People who are members of the Forum:  to organize a national conference with a European dimension on a Helios II Priority Theme  Commission to pay 50 % of costs subject to a ceiling,  to participate in National Information Day  Commission to pay 100 % of costs subject to a ceiling. 5.2. European NGOs  Europrogrammes to include events organized and held in EFTA States. 6. PUBLIC AWARENESS 6.1. As for 1995. 6.2. Helios Competition and Prizes:  one member of jury to be appointed by each EFTA State,  projects by organizations in EFTA States to be eligible for prizes,  full participation in annual conference with costs to be met on same basis as for EC Member States. HELIOS II  WORK PROGRAMME BUDGETARY ASPECTS 1995 No direct contribution to the budget of the EC. EFTA States pay:  all their own costs relating to their participation,  all costs that relate to necessary services provided by the Helios Team of Experts such as salaries, travel and equipment costs incurred by the experts in consequence of the extension of the programme to the EFTA States,  all costs related to additional staff appointed specifically to assist with the participation of the EFTA States. Proposals for additional staff:  two experts to be appointed to the Helios team of experts in Brussels to assist with activities relating to Handynet; one secretary to be appointed to support them. Note: Preparations by budget experts of the EC and the EFTA States for the 1996 financial year will take place in the first half of 1995 following the procedure in Protocol 32 of the Agreement. These discussions will lead to final decisions on the financial contribution of the EFTA States to the general budget of the EC, and will also cover the question of additional staff. 1996 Full contribution to the budget of the EC (in accordance with Article 82 (1) (a) of the Agreement). (1) Council Decision 93/136/EEC of 25 February 1993 establishing a third Community Action Programme to assist disabled people (OJ No L 56, 9. 3. 1993, p. 30). (2) Council Decision 94/782/EC of 6 December 1994 concerning the continuance of the Handynet system in the framework of the activities undertaken to date on the first technical aids module (OJ No L 316, 9. 12. 1994, p. 42). (3) Council Decision 93/136/EEC of 25 February 1993 establishing a third Community Action Programme to assist disabled people (OJ No L 56, 9. 3. 1993, p. 30).